Citation Nr: 1419832	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gall bladder removal.

3.  Entitlement to service connection for upper and lower dental work.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for coronary artery disease (CAD) (claimed as congestive heart failure and sudden death syndrome).

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for a lumbar spine disability.

9.  Entitlement to service connection for a psychiatric disorder.

10.  Entitlement to an initial compensable rating for bilateral hearing loss.

11.  Entitlement to an initial compensable rating for appendectomy scar.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran, D.L., and T.L.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to December 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010, August 2010, October 2010, January 2012, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee, and Louisville, Kentucky.

Specifically, the July 2010 rating decision granted service connection for an appendectomy scar (noncompensable rating), and denied service connection for sleep apnea, gall bladder removal, upper and lower dental work, GERD, and hypertension.  The August 2010 rating decision denied service connection for coronary artery disease and granted service connection for bilateral hearing loss (noncompensable rating).  The October 2010 rating decision denied service connection for degenerative joint disease of the lumbar spine.  The January 2012 rating decision denied service connection for diabetes mellitus.  The July 2013 rating decision denied service connection for a psychiatric disorder.

In January 2014, the Board remanded the case to schedule the Veteran for a videoconference hearing.  That hearing was conducted in April 2014 before the undersigned Veterans Law Judge.

At the hearing, it was agreed that the Veteran wished to withdraw the issues of entitlement to service connection for gall bladder removal and upper and lower dental work.  Thus, those issues are no longer before the Board and will not be addressed further.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The issues of entitlement to service connection for GERD, hypertension, coronary artery disease, a lumbar spine disability, and a psychiatric disorder, and for an initial compensable rating for bilateral hearing loss, are being REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea had its onset in service.

2.  Diabetes mellitus was not affirmatively shown to have been present during service; diabetes mellitus was not manifested to a compensable degree within one year from the date of separation from service; diabetes mellitus, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service.

3.  During the period on appeal, the Veteran's appendectomy scar has been painful.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 11101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for an initial rating of 10 percent, and no higher, for appendectomy scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes mellitus is a chronic condition listed under 38 C.F.R. § 3.303(a), as such, 38 C.F.R. § 3.303(b) is applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2002).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sleep Apnea

The service treatment records note that the Veteran was seen with complaints of difficulty sleeping in September 1959 and November 1959.  In December 1959 there was a notation that "insomnia is a chronic problem."

The Veteran was diagnosed with sleep apnea in 2009.  At the Board hearing, the Veteran reported that he had experienced symptoms of sleep problems since service.  His daughter testified that she recalled him having sleeping problems for as long as she could remember.

Given the multiple inservice notations regarding sleeping problems, the current diagnosis of sleep apnea, and the credible testimony of the Veteran and his daughter regarding the onset and continuity of his symptoms, service connection for sleep apnea is warranted when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard notice letter of August 2011 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.

The RO has obtained service records, VA records, and private medical records.  Development of the diabetes mellitus claim included that which pertains to processing claims based on exposure to drinking water at Camp Lejeune, North Carolina.  See VA Fast Letter 11-03 (Rev. Jan. 28, 2013); VA Training Letter 11-03 (Rev. Nov. 29, 2011).  A VA medical opinion was obtained in March 2013 and, together with VA and private medical records, the record is adequate for adjudication purposes.  The record indicates that the Veteran has been found disabled by the Social Security Administration (SSA), however the Veteran specifically noted in his hearing testimony that the determination was related to his heart condition and not any other disability.  The record does not reflect otherwise.  Thus, SSA records need not be obtained prior to addressing the claim for service connection for diabetes mellitus.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

The service treatment records do not show any findings or complaints related to diabetes mellitus.  The Veteran's endocrine system was noted as normal on the service separation examination.

The Veteran contends that his diabetes mellitus is attributable to his exposure to contaminated water at Camp Lejeune.  The record confirms that the Veteran was stationed at Camp Lejeune during the requisite time period when veterans were potentially exposed to contaminants present in the base water supply.  

It is unclear from the medical record exactly when diabetes mellitus was first diagnosed, however it is clear from the Veteran's testimony that it was at least several decades after his separation from active service.  The Veteran has not provided any competent medical evidence attributing his diabetes mellitus to exposure to contaminated water at Camp Lejeune.

A VA opinion was obtained in March 2013 to address this specific theory of entitlement.  The VA physician stated that review of the literature had not found a nexus between solvents and diabetes.  "The primary risk factors are obesity and family history, both of which are the case with this Veteran."  The VA physician concluded that it was less likely than not that the Veteran's diabetes was related to Camp Lejeune contaminated water.  In forming the opinion, the VA physician cited to medical literature concerning exposure to environmental hazards, including literature pertaining specifically to Camp Lejeune.

It is not argued and the evidence does not show that diabetes mellitus was affirmatively shown to have had onset during service or that symptoms of diabetes mellitus were noted in service.  For this reason, service connection for diabetes mellitus is not warranted under 38 C.F.R. §3.303(a) (service connection based on affirmatively showing onset in service) or 38 C.F.R. § 3.303(b) (service connection based on chronicity and continuity of symptomatology).

After service there is no medical opinion evidence that diabetes mellitus, type 2, is related to an injury, disease, or event in service, including exposure to drinking water at Camp Lejeune.  38 C.F.R. § 3.303(d).  And as diabetes mellitus was not diagnosed for several decades after separation from service, presumptive service connection based on the one year presumption for diabetes mellitus following discharge from service in 1962 as a chronic disease is not established.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran has submitted a number of articles describing the effects of the Camp Lejeune exposures (although diabetes mellitus is not a disease that has been associated with exposure to the chemicals that have been identified in the water supply at Camp Lejeune).  See VA Fast Letter 11-03; VA Training Letter 11-03.  Published findings, to date, of a Camp Lejeune Water Study can be found at http://www.atsdr.cdc.gov/sites/lejeune, which the Board notes contains no reference to diabetes mellitus or hyperglycemia.  The Veteran is not shown to have the medical expertise to determine the etiology of diabetes mellitus.  His claim that he has diabetes mellitus as a result of contaminated water is not competent evidence.

For the reasons stated, the preponderance of the evidence is against the claim of service connection for diabetes mellitus, and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Increased Rating

The Veteran contends that he is entitled to an initial compensable rating for his service connected appendectomy scar.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the Veteran's initial service connection claim was filed in January 2010, the new criteria apply.  Id.

Under Diagnostic Code (DC) 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7801. 

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, DC 7802. 

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804. 

A June 2010 VA examination noted the Veteran had a superficial scar on his trunk that was consistent with an appendectomy scar.  The examiner listed the maximum width of the scar as five centimeters and the maximum length as 10 centimeters.  The examiner stated that the scar had no disabling effects.

On VA examination in July 2013, the examiner identified the Veteran's appendectomy scar as 13 by 0.5 centimeters and stated that the scar was neither painful nor unstable.

In April 2014, the Veteran testified that he had told the VA examiner in July 2013 that his appendectomy scar was tender and painful.  He also testified that the scar was painful; he characterized the pain as about a 7 or 8 on a scale of one to 10.

The measurements of the dimensions of the Veteran's appendectomy scar have not been consistent on the two VA examinations of record.  As the July 2013 examination findings are more precisely stated, the Board finds them more probative.  The 6.5 square centimeter scar does not meet the scarring area requirements for a compensable rating under DCs 7801 and 7802.  

As for DC 7804, the Veteran testified at his Board hearing that his appendectomy scar was painful, and that he had informed the VA examiner of this symptom.  At the least, reasonable doubt is raised as to whether the Veteran's scar is painful.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Based upon the Veteran's credible testimony, the Board finds that the scar is painful and that a 10 percent initial rating, but no higher is warranted for the appendectomy scar.


ORDER

Service connection for sleep apnea is granted.

Service connection for diabetes mellitus is denied.

A 10 percent initial rating for appendectomy scar is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Additional development is necessary with respect to the remaining claims on appeal.

The Veteran has degenerative disc disease of the lumbar spine.  He was treated in service for back complaints including paraspinal muscle spasm.  A remand is warranted to obtain a VA opinion addressing a possible nexus between the Veteran's current back disability and the in-service complaints.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has GERD.  He was treated in service for gastrointestinal complaints on several occasions.  A remand is warranted to obtain a VA opinion addressing a possible nexus between the Veteran's GERD and the in-service complaints.  See McLendon, 20 Vet. App. at 81.

The Veteran contends that his coronary artery disease and hypertension are related to his period of active service.  The record indicates that he experienced his first heart attack in the 1970s.  The Veteran was found disabled by SSA in 1992, or possibly earlier, apparently based on his cardiac disability.  The complete records of the SSA decision and related evidence are necessary in order to properly assess the onset and etiology of the Veteran's coronary artery disease and hypertension; thus, they should be requested on remand.

The Veteran contends that he has posttraumatic stress disorder (PTSD) as a result of his participation in the Bay of Pigs invasion in 1961.  There is no record of such participation in the claims file, and additional development on remand is necessary to attempt to document such participation.  If the development results in credible supporting evidence of the claimed stressor, the Veteran should be scheduled for a VA psychiatric examination.

Finally, the Veteran testified that his service connected bilateral hearing loss has worsened since his most recent VA audiological examination.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, the claim must be remanded for a current examination to be conducted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the SSA copies of the decision and records pertinent to any claim by the Veteran for SSA disability benefits and any pertinent, outstanding medical records concerning the Veteran's pending claims.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available. 

2.  Obtain an opinion from an appropriate VA medical professional as to the etiology of the Veteran's current low back disability.  If deemed necessary and feasible, the Veteran may be examined.  The entire claims file, including any electronic files, is to be made available to and be reviewed by the examiner in conjunction with the examination.

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disability had its onset during, or is otherwise related to, service including the documented in-service back complaints. 

A complete rationale for all opinions expressed must be provided.  

3.  Also, obtain an opinion from an appropriate VA medical professional as to the etiology of the Veteran's current GERD.  If deemed necessary and feasible, the Veteran may be examined.  The entire claims file, including any electronic files, is to be made available to and be reviewed by the examiner in conjunction with the examination.

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current GERD had its onset during, or is otherwise related to, service including the documented in-service gastrointestinal complaints. 

A complete rationale for all opinions expressed must be provided.  

4.  Attempt to schedule the Veteran for a VA audiology examination to determine the current severity of his hearing loss.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All required testing is to be accomplished.

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's bilateral hearing loss, including the extent to which his hearing loss decreases his functioning in terms of performing his daily activities, as well as the impact of the hearing loss on his occupational functioning.

A complete rationale for all opinions expressed must be provided.  

5.  Contact the appropriate records custodian or research entity, including the Marine Corps Historical Center (MCHC) at the Marine Corps University Archive, Gray Research Center, 2040 Broadway Street, Quantico, Virginia 22134-5107, and request verification of participation in the Bay of Pigs invasion by the Veteran and/or the 10th Marine Artillery.  

6.  If there is credible supporting evidence of such participation, attempt to schedule the Veteran for a VA psychiatric examination for the purpose of determining the etiology of any psychiatric disability diagnosed.  Based on examination findings, historical records, and medical principles, the VA examiner should give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM IV.  The examiner should specifically identify the verified stressor(s) which is(are) responsible for PTSD, if diagnosed.  Additionally, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder including anxiety disorder or major depressive disorder is related to any in-service disease, event, or injury.

A complete rationale for all opinions expressed must be provided.  

7.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


